UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CHIARA MEATTELLI,

Petitioner, CASE NO. 1:20-MC-00033-SJB
V.
GOOGLE LLC d/b/a YOUTUBE

Respondent.

 

C. Christopher Newberg (P79025)
RODENHOUSE LAW GROUP P.C.
Attorney for Petitioner

678 Front Avenue NW, Suite 176
Grand Rapids, MI 49504

(616) 451-4000
chris@rodenhouselaw.com

 

AMENDED DECLARATION OF C. CHRISTOPHER NEWBERG IN SUPPORT OF
ISSUANCE OF SUBPOENA PURSUANT TO 17 U.S.C. § 512(h)

I, C. Christopher Newberg, the undersigned, declare that:

1. My law firm, Rodenhouse Law Group PC, has been retained by Chiara Meattelli to
effectuate the takedown of infringing content from YouTube.com and discover the identifies of
the part(y)(ies) responsible for distributing the infringing content.

Zs I am requesting the issuance of the proposed subpoena that would order YouTube
to disclose the identity, including the name, physical address(es), IP address(es), telephone
number(s), email address(es), payment information, account updates, and account history(y)(ies)
of the users responsible for uploading and distributing the content made available on the following

pages and URLs:
ChiarAss MeattelLicker — Channel Page (featuring images owned by Ms. Meattelli)
https://www.youtube.com/channel/UCkE _jVbv0ek3eJtvbuINt_Q/featured

ChiarAss MeattelLicker - The Trump O Mouth
https://www.youtube.com/watch?v=rwFXgEVt2yk

ChiarAss MeattelLicker - L'ossessione per l'ossessione
https://www.youtube.com/watch?v=R7z4V 1 Otg6g

ChiarAss MeattelLicker & Nino Tancelo — ChiarAss
https://www.youtube.com/watch?v=SrDVNzY ep Yo

ChiarAss MeattelLicker Show
https://www.youtube.com/watch?v=Vc3 uGN9CsV8

ChiarAss MeattelLicker - My name is ChiarAss MeattelLicker
https://www.youtube.com/watch?v=ST_H8d0QYrQ

ChiarAss MeattelLicker - The Witch
https://www.youtube.com/watch?v=xNHgh1 ALYpU

ChiarAss MeattelLicker - Surfing with the Trumps
https://www.youtube.com/watch?v=ZQBfQTINKio

ChiarAss MeattelLicker - I giorno prima
https://www.youtube.com/watch?v=vTTIj9Xbqyo

ChiarAss MeattelLicker — Surreale
https://www.youtube.com/watch?v=_16KhGvXJpl

ChiarAss MeattelLicker - Witchery
https://www.youtube.com/watch?v=ecJXS2ylLdY

3. The purpose for which this subpoena is sought is to obtain the identity or identity
of the individual or individuals who created, uploaded, and/or distributed Ms. Meattelli’s
copyrighted images and videos without her authorization. This information will only be used for
the purposes of protecting the rights granted to Ms. Meattelli under Title II of the Digital
Millennium Copyright Act.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.
 

Dated: May 8, 2020

 

C. Christopher Newberg BD
